UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

Martha A. Akers, )
)
Plaintiff, )
) Case: 1:16-cv-02511 (F-Deck)
v. ) Assigned To : Unassigned
) ASSign. Date 1 12/23/2016
Mooring Financial Corporation et al., ) DeSCriptiOn: PI'O Se Gen. Civi|
)
Defendants. )
)
MEMORANDUM OPINION

This matter is before the Court on plaintiff’ s pro se complaint and application to proceed
in fwch pauperis The Court Will grant the plaintiff’ s application and dismiss the complaint for
lack of subject matter jurisdiction

The subject matter jurisdiction of the federal district courts is limited and is set forth
generally at 28 U.S.C. §§ 1331 and 1332. Under those statutes, federal jurisdiction is available
only When a "federal question" is presented or the parties are of diverse citizenship and the
amount in controversy exceeds $75,00(). “For jurisdiction to exist under 28 U.S.C. § 1332, there
must be complete diversity between the parties, Which is to say that the plaintiff may not be a
citizen of the same state as any defendant.” Bush v. Butler, 521 F. Supp. 2d 63, 71 (D.D.C.
2007) (citing ()wen Equip. & Erection C0. v. Kroger, 437 U.S. 365, 373-74 (1978)). A party
seeking relief in the district court must at least plead facts that bring the suit Within the court's
jurisdiction See Fed. R. Civ. P. 8(a). Failure to plead such facts Warrants dismissal of the

action. See Fed. R. Civ. P. lZ(h)(3).

Plaintiff, a District of Columbia, resident has lodged a “Complaint for Reversal of
Foreclosure,” claiming Wrongful foreclosure under District of Columbia laW, tortious
interference With a contract, unjust enrichment, breach of a fiduciary duty, and seemingly other
tortious conduct. Except for the District of Columbia, Which is not alleged to have engaged in
Wrongdoing, the named defendants are private entities and a D.C.-based attorney.

The complaint does not present a federal question because the private defendants are not
state actors subject to liability under 42 U.S.C. § 1983 for any alleged due process violations.
See Compl. 2, 3; cf. Lyles v. Hughes, 964 F. Supp. 2d 4, 7-8 (D.D.C. 2013) (dismissing
constitutional claims against landlord and property managers Where allegations failed to show
that they Were “agents of or acted jointly With the District of Columbia”). And since plaintiff
and two of the defendants are citizens of the District of Columbia, see Compl. Caption, this
action cannot proceed under the court’s diversity jurisdiction A separate order of dismissal

accompanies this Memorandum Opinion.

_)W

United S " es District Judge
DATE: December a 7’ , 2016